       Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 1 of 9




 1 LAWRENCE A. ORGAN (SBN 175503)                     SHEPPARD, MULLIN, RICHTER &
     larry@civilrightsca.com                          HAMPTON LLP
 2 NAVRUZ AVLONI (SBN 279556)                           A Limited Liability Partnership
     navruz@civilrightsca.com                           Including Professional Corporations
 3 CIMONE A. NUNLEY (SBN 326915)                      TRACEY A. KENNEDY, Cal. Bar No.
                                                      150782
 4 cimone@civilrightsca.com                           333 South Hope Street, 43rd Floor
   CALIFORNIA CIVIL RIGHTS LAW                        Los Angeles, California 90071-1422
 5 GROUP                                              Telephone:    213.620.1780
   332 San Anselmo Avenue                             Facsimile:    213.620.1398
 6 San Anselmo, California 94960                      E mail
                                                             tkennedy@sheppardmullin.com
   Telephone:   (415)-453-7352
 7
   Facsimile:   (415)-785-7352                        PATRICIA M. JENG, Cal. Bar No. 272262
 8                                                    SUSAN HAINES, Cal. Bar No. 224611
   J. BERNARD ALEXANDER (SBN 128307)                  Four Embarcadero Center, 17th Floor
 9 ALEXANDER KRAKOW + GLICK LLP                       San Francisco, California 94111-4109
   1900 Avenue of the Stars, Suite 900                Telephone:    415.434.9100
10 Los Angeles, California 90067                      Facsimile:    415.434.3947
                                                      E mail        pjeng@sheppardmullin.com
11 Telephone: (310) 394-0888                                        shaines@sheppardmullin.com
   Facsimile:    (310) 394-0811
12                                                    Attorneys for Defendant TESLA, INC.
     Attorneys for Plaintiff OWEN DIAZ
13
14
15
                                  UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                     SAN FRANCISCO DIVISION
18
   DEMETRIC DI-AZ, OWEN DIAZ, AND                   Case No. 3:17-cv-06748-WHO
19 LAMAR PATTERSON,
20                 Plaintiffs,                      PARTIES’ JOINT WITNESS LIST

21          v.

22 TESLA, INC. DBA TESLA MOTORS, INC.;
   CITISTAFF SOLUTIONS, INC.; WEST
23 VALLEY STAFFING GROUP;                           Pretrial Conf. :   May 11, 2020
   CHARTWELL STAFFING SERVICES,                     Time:              10:00 am
24 INC.; and DOES 1-50, inclusive,,
                                                    Trial:           June 8, 2020
25                 Defendants.                      Complaint filed: October 16, 2017

26
27
28


                                                2
      Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 2 of 9




 1
 2        The parties intend to call the following witnesses:

 3
 4     Witness      Direct  Cross   Designating              Testimony Description
                    Time     Time      Party
 5                Estimate Estimate
                   (hours)
 6   Melvin Berry 15 min.  15 min.  Plaintiff     Mr. Berry worked in the production
                                                  department between 2015 and 2016 and he
 7                                                heard leads and supervisors use the N-word
                                                  frequently and they used to word to him. He
 8                                                complained to HR and nothing was done.
     Maggie       15 min.  15 min.  Plaintiff     Ms. Crosby worked in Tesla HR and
 9   Crosby                                       received complaints of harassment and
                                                  discrimination including a complaint by Jeff
10                                                Henry in December 2015 and participated in
                                                  the response by Tesla to such complaints
11   Joyce dela   40 min.  30 min.  Defendant     Associate     Manager      Supply     Chain.
     Grande                                       Testimony about Owen Diaz’s job
12                                                performance, her complaints about Owen’s
                                                  performance and complaints from co-
13                                                workers about Owen, including about his
                                                  professionalism.
14   Monica       30 min.  45 min.  Plaintiff and Plaintiff: Ms. DeLeon was a staff supervisor
     DeLeon                         Defendant     for Citistaff and she will testify regarding
15                                                the relationship between Tesla and Citistaff
                                                  as well as the investigation into Owen
16                                                Diaz’s January 2016 complaint
17                                                         Tesla: Former CitiStaff Staff Supervisor.
                                                           Testimony re Owen Diaz’s employment
18                                                         with CitiStaff, including interaction with
                                                           other workers; training of CitiStaff
19                                                         employees; CitiStaff’s anti-harassment and
                                                           discrimination policy, procedure, and
20                                                         practices, including complaint procedures;
                                                           Owen Diaz’s complaints to CitiStaff and
21                                                         CitiStaff’s involvement in Owen Diaz’s
                                                           complaints.
22
     Jackelin      30 min.     30 min.     Plaintiff and Plaintiff: Ms. Delgado was VP of HR for
23   Delgado                               Defendant     Chartwell and investigated Owen Diaz’s
                                                         January 2016 complaint and reported those
24                                                       to NextSource and Tesla
25                                                         Tesla: Chartwell employee. Testimony re
                                                           Chartwell’s anti-harassment discrimination
26                                                         policy, procedure, and practices, including
                                                           complaint procedures; training of Chartwell
27                                                         employees; her investigation into Owen
                                                           Diaz’s complaint about Ramon Martinez’s
28                                                         drawing.


                                                    2
      Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 3 of 9




 1     Witness        Direct  Cross   Designating              Testimony Description
                      Time     Time      Party
 2                  Estimate Estimate
                     (hours)
 3   Demetric Di-   30 min.  30 min.  Plaintiff and Plaintiff: Mr. Di-Az will testify about the
     Az                               Defendant     hostile work environment at the Tesla
 4                                                  Factory and emotional distress damages of
                                                    Owen Diaz
 5
                                                      Tesla: Testimony about his communications
 6                                                    with Owen Diaz regarding Tesla, including
                                                      Owen Diaz’s recommendation for him to
 7                                                    apply to work at the Fremont facility; the
                                                      alleged harassment that Owen Diaz
 8                                                    allegedly witnessed by Demetric Di-az’s
                                                      supervisor; and the alleged emotional
 9                                                    distress suffered by Owen Diaz.
     Owen Diaz      1:45      2.0 hours Plaintiff and Plaintiff: Plaintiff will testify about the
10                  hours               Defendant     harassment towards him, Tesla’s failure to
                                                      adequately address race harassment at the
11                                                    Tesla factory, and his non-economic
                                                      damages
12
                                                       Tesla: Testimony about his employment
13                                                     with CitiStaff at the Tesla facility; the
                                                       alleged mistreatment he claims while
14                                                     assigned to the Fremont facility; any alleged
                                                       complaints he made to Tesla; his
15                                                     communications with D. Di-az and
                                                       recommendation to him and others to apply
16                                                     to work at the Fremont facility; the alleged
                                                       emotional distress that he claims to have
17                                                     suffered; his work performance and
                                                       discipline received while assigned to Tesla;
18                                                     his employment after his assignment at
                                                       Tesla, including his efforts to find
19                                                     employment after his assignment ended.
     Andres         15 min.   15 min.    Plaintiff and Plaintiff: Received information regarding
20   Donet                               Defendant     N-word graffiti in the bathroom near the
                                                       elevator where Owen Diaz worked which he
21                                                     cleaned up on May 21, 2016 and he will
                                                       authenticate Trial Exhibit 109
22
                                                         Tesla: Tesla’s Janitorial Employee
23                                                       Manager. Testimony re cleaning of
                                                         bathrooms and whether graffiti is removed
24                                                       during the relevant time period of Plaintiffs’
                                                         assignment.
25   Rothaij        6 min.    20 min.    Plaintiff       Mr. Foster worked as an elevator operator at
     Foster                                              the Tesla factory and witnessed Ramon
26                                                       Martinez harass Owen Diaz
     Nathan         6 min.    15 min.    Plaintiff       Mr. Fraim worked at the Tesla Factory from
27   Fraim                                               January to August 2017 and has knowledge
                                                         of the racially harassing and discriminatory
28                                                       work environment and racist graffiti in


                                                     2
      Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 4 of 9




 1     Witness      Direct   Cross   Designating                Testimony Description
                    Time     Time      Party
 2                 Estimate Estimate
                   (hours)
 3                                                    Tesla’s Fremont factory and he will
                                                      authenticate Trial Exhibit 110
 4   Alfonso       15 min.    15 min.   Plaintiff     Mr. Franco was an Associate Manager at the
     Franco                                           Tesla Factory while Owen Diaz worked
 5                                                    there has general knowledge of the Tesla
                                                      Factory including worker relationships
 6                                                    between contract workers and regular
                                                      employees and specific knowledge of the
 7                                                    racially harassing and discriminatory
                                                      working environment in Tesla’s Fremont
 8                                                    factory, as well as Tesla’s failure to
                                                      investigate and prevent harassment
 9   Josh Hedges   15 min.    15 min.   Plaintiff     Mr. Hedges worked in Tesla HR and was
                                                      aware of widespread use of the N-word
10                                                    including in a Dashboard in Exhibit 107
     Annalisa      45 min.    45 min.   Plaintiff and Plaintiff: Ms. Heisen was Tesla’s PMK and
11   Heisen                             Defendant     will testify regarding Tesla’s policies,
                                                      practices and procedures, and training
12                                                    relating to harassment and discrimination
13                                                    Tesla: Tesla’s 30(b)(6) witness. Tesla’s
                                                      Human Resources policies, procedures, and
14                                                    practices related to anti-harassment and
                                                      discrimination at the Tesla factory; general
15                                                    relationship with staffing agencies; internal
                                                      complaint and investigative procedures
16                                                    during relevant time period; training of
                                                      Tesla employees related to anti-harassment
17                                                    and discrimination policy.
     Jeff Henry    15 min.    15 min.   Plaintiff     Mr. Henry has knowledge of the racially
18                                                    harassing and discriminatory working
                                                      environment Including the N-word in
19                                                    Tesla’s Fremont factory in December 2015,
                                                      as well as Tesla’s failure to investigate and
20                                                    prevent harassment.
     Demetrica     15 min.    30 min.   Plaintiff     Ms. Holmes is Owen Diaz’s spouse and has
21   Holmes                                           information regarding Plaintiffs’ emotional
                                                      distress damages.
22   Wayne         1.0 hour   45 min.   Plaintiff and Plaintiff: Mr. Jackson was a Program
     Jackson                            Defendant     Manager for NextSource and will testify
23                                                    about NextSource’s relationship with Tesla,
                                                      the harassing conduct directed at Plaintiff
24                                                    and others, and his investigations into
                                                      Plaintiff’s complaints about Ramon
25                                                    Martinez.
26                                                    Tesla:    On-Site Program Manager
                                                      employed by NextSource. Testimony re
27                                                    Owen Diaz’s assignment at Tesla; his
                                                      communications with Tesla and CitiStaff re
28                                                    Owen Diaz; Owen Diaz’s relationships with


                                                2
      Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 5 of 9




 1     Witness       Direct   Cross   Designating                 Testimony Description
                     Time     Time      Party
 2                  Estimate Estimate
                    (hours)
 3                                                    other workers at Tesla; Owen Diaz’s
                                                      internal complaints,      Wayne Jackson’s
 4                                                    involvement in the investigation of those
                                                      complaints, and the outcome of the
 5                                                    investigations.
     Paul James     15 min.   15 min.   Plaintiff     Mr. James worked in Tesla HR and
 6                                                    investigated a complaint Jeff Henry about
                                                      the use of the N-word in December 2015
 7                                                    and can testify regarding Tesla practices in
                                                      responding to complaints about the N-word.
 8   La’Drea        15 min.   30 min.   Plaintiff     Ms. Jones has information regarding Owen
     Jones                                            Diaz’s emotional distress damages
 9   Nigel Jones    15 min.   15 min.   Plaintiff     Mr. Jones worked at the Tesla factory from
                                                      September 2015 to July 2017 as a contractor
10                                                    and from July 2017 to February 2018 as a
                                                      regular Tesla employee who can talk about
11                                                    his transition from contractor to regular
                                                      Tesla employee; Mr. Jones has knowledge
12                                                    of the racially harassing and discriminatory
                                                      environment in Tesla’s Fremont factory,
13                                                    including racist comments like the N-word
                                                      directed at African American workers and at
14                                                    him and how his multiple complaints to HR
                                                      in 2017 were not investigated or addressed
15   Tomatsu        45 min.   45 min.   Plaintiff and Plaintiff: Mr. Kawasaki was a lead working
     Kawasaki                           Defendant     at Tesla who supervised Owen Diaz and
16                                                    who investigated Owen’s complaints
                                                      regarding Judy Timbreza in July/Aug. 2015
17                                                    and his October 2015 complaint against
                                                      Ramon Martinez
18
                                                        Tesla: Former Elevator Lead assigned to
19                                                      Tesla. Testimony re Owen Diaz’s work
                                                        performance and promotion; Owen Diaz’s
20                                                      altercation with and complaint about Judy
                                                        Timbreza; Tomatsu Kawasaki’s response to
21                                                      altercation.
     Teresa         15 min.   15 min.   Plaintiff       Ms. Kossayian was the PMK for West
22                                                      Valley staffing and she will testify about the
     Kossayian
                                                        relationship between West Valley and Tesla
23                                                      and authenticate documents
24   Dewitt         15 min.   30 min.   Plaintiff       Mr. Lambert worked at the Tesla factory
     Lambert                                            from 2015 to 2017 and was subjected to the
25                                                      N-word and complained to HR
     Liza Lipson    15 min.   15 min.   Plaintiff       Associate HR Business Partner informed of
26                                                      the graffiti in the bathroom near elevator
                                                        where Owen Diaz worked and HR practices
27                                                      in response to racial epithets
     Charles        30 min.   45 min.   Plaintiff       Dr. Mahla is an expert economist who will
28   Mahla, Ph.D.                                       testify about the financial condition of
                                                        Tesla, Inc.


                                                    2
      Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 6 of 9




 1     Witness        Direct  Cross   Designating              Testimony Description
                      Time     Time      Party
 2                  Estimate Estimate
                     (hours)
 3   Josh Mantz     30 min.  15 min.  Plaintiff     Mr. Mantz worked in Tesla HR business
                                                    partner from January 2015 to May 2016 and
 4                                                  played a role in investigating the Jeff Henry
                                                    complaint of harassment in December 2015
 5                                                  and he was in charge of leadership
                                                    development training
 6   Erin Marconi   45 min.  45 min.  Plaintiff and Plaintiff: HR Business Partner who received
                                      Defendant     notice of several of Owen Diaz’s complaints
 7                                                  and participated in decisions relating thereto
                                                    as well as Tesla’s failure to take adequate
 8                                                  remedial action and to investigate Owen
                                                    Diaz’s complaints.
 9
                                                        Tesla: Former Tesla HR Business Partner.
10                                                      Testimony re complaint and investigation of
                                                        Owen Diaz.
11   Ramon          45 min.    45 min.    Defendant     Former Recycling Lead. Testimony re his
     Martinez                                           interactions with Owen Diaz; his complaint
12                                                      about Owen Diaz and Owen Diaz’s
                                                        complaint(s) about him, including outcome
13                                                      of complaint(s).
     Veronica       45 min.    30 min.    Defendant     Chartwell employee. Testimony re
14   Martinez                                           Chartwell’s anti-harassment discrimination
                                                        policy, procedure, and practices, including
15                                                      complaint procedures; training of Chartwell
                                                        employees; her investigation into Owen
16                                                      Diaz’s complaint about Ramon Martinez’s
                                                        drawing.
17   Titus          15 min.    15 min.    Plaintiff     Mr. McCaleb worked at the Tesla factory
     McCaleb                                            and from approximately November 2016 to
18                                                      April 2017 he witnessed and was called
                                                        racial epithets including the N-word and he
19                                                      complained to Brandie To who worked in
                                                        Tesla HR
20   Kevin          30 min.    15 min.    Plaintiff     Mr. McGinn is the CFO of NextSource
     McGinn                                             during the time Mr. Diaz worked at Tesla
21                                                      and testified as the PMK and he will testify
                                                        regarding the contractual relationship
22                                                      between NextSource and Tesla (video
                                                        deposition)
23   Amy         1.0 hour      30 min.    Plaintiff     Ms. Oppenheimer will provide expert
     Oppenheimer                                        testimony regarding the HR practices of
24                                                      Tesla and how those practices failed to meet
                                                        the standard of care
25   Lamar          15 min.    30 min.    Plaintiff     Mr. Patterson will testify about the
     Patterson                                          harassing conduct directed at Owen Diaz as
26                                                      well as harassing conduct in the same are
                                                        where Owen worked as well as Tesla’s
27                                                      failure to adequately address the harassment
     Victor         1.0 hour   45 min.    Plaintiff and Plaintiff: Mr. Quintero was the Custodial
28   Quintero                             Defendant     Program Manager and was aware of Mr.


                                                  2
      Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 7 of 9




 1     Witness     Direct   Cross   Designating                  Testimony Description
                   Time     Time      Party
 2                Estimate Estimate
                  (hours)
 3                                                     Owen Diaz’s complaints about racial
                                                       harassment and the investigations relating
 4                                                     thereto as well as any disciplinary records of
                                                       the harassers; Mr. Quintero can also testify
 5                                                     about the contractual relationship between
                                                       Tesla and NextSource and Citistaff and the
 6                                                     policies and procedures of Tesla

 7                                                     Tesla: Tesla’s 30(b)(6) witness and Ed
                                                       Romero’s manager. Testimony re Owen
 8                                                     Diaz’s assignment at Tesla, including his
                                                       work performance and end of assignment;
 9                                                     Ramon Martinez’s performance and alleged
                                                       complaints against Ramon Martinez.
10
     Anthony      1.0 hour   30 min.   Plaintiff     Dr. Reading is an expert witness who will
11   Reading,                                        testify regarding Owen Diaz’s emotional
     Ph.D.                                           harm
12   Ed Romero    1:45       45 min.   Plaintiff and Plaintiff: Mr. Romero was Building
13                hours                Defendant     Services contract manager and Owen Diaz’s
                                                     supervisor and can testify about Mr. Diaz’s
14                                                   complaints and Tesla’s response thereto, the
                                                     overall working conditions at the factory, as
15                                                   well as the policies and practices of Tesla
                                                     and the relationship between Tesla and
16                                                   contractors. He can also testify to other
                                                     complaints of harassment including use of
17                                                   the N-word

18                                                     Tesla: Owen Diaz’s Manager. Testimony
                                                       re Owen Diaz’s assignment at Tesla,
19                                                     including his supervision of Owen and
                                                       Owen’s interactions with other workers;
20                                                     Owen’s alleged complaints that were made
                                                       to Ed Romero; and Ed Romero’s
21                                                     involvement     in     complaints    and
                                                       investigations.
22   Brandie To   15 min.    15 min.   Plaintiff       Ms. To will testify regarding Tesla’s
                                                       response to Mr. McCaleb’s complaints
23                                                     about the N-word in April and May 2017

24   Rovilla      15 min.    30 min.   Plaintiff       Plaintiff: Ms. Wetle worked as West Valley
     Wetle                                             Staffing onsite manager and she will testify
25                                                     regarding the relationship between Tesla
                                                       and West Valley
26
     Michael      30 min.    15 min.   Plaintiff       Mr. Wheeler was a supervisor of Owen Diaz
27   Wheeler                                           who has knowledge of the harassing
                                                       conduct towards Owen Diaz, the
28                                                     investigation of said conduct, as well as the



                                                   2
       Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 8 of 9




 1      Witness      Direct   Cross   Designating                  Testimony Description
                     Time     Time      Party
 2                  Estimate Estimate
                    (hours)
 3                                                        hostile work environment for African
                                                          Americans
 4    Jakel         15 min.   15 min.     Plaintiff       Ms. Williams has knowledge of the racially
      Williams                                            harassing and discriminatory working
 5                                                        environment in Tesla’s Fremont factory in
                                                          2018.
 6
 7
 8
 9                                             CALIFORNIA CIVIL RIGHTS LAW GROUP
                                               ALEXANDER KRAKOW + GLICK LLP
10
     DATED: April 27, 2020              By:    /s/ ____________
11                                             Lawrence A. Organ, Esq.
12                                             Navruz Avloni, Esq.
                                               Cimone A. Nunley, Esq.
13                                             J. Bernard Alexander, Esq.
                                               Attorneys for Plaintiffs
14                                             DEMETRIC DI-AZ AND OWEN DIAZ
15
16
17
     Dated: April 27, 2020
18
19                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

20
                                    By                               /s/
21
                                                             TRACEY A. KENNEDY
22                                                            PATRICIA M. JENG
                                                               SUSAN HAINES
23
                                                              Attorneys for Defendant
24
                                                      TESLA, INC. dba TESLA MOTORS, INC.
25
26
27
28


                                                      2
        Case 3:17-cv-06748-WHO Document 197 Filed 04/27/20 Page 9 of 9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SMRH:4819-0634-7707.1
                                           -1-
